Title: To James Madison from James Leander Cathcart, 9 July 1804 (Abstract)
From: Cathcart, James Leander
To: Madison, James


9 July 1804, Leghorn. No. 8. “Conceiving it my duty to give you what information I collect in those parts give me leave to forward for your perusal the enclosed extract of a letter from Algiers which I have no time to translate: since I have seen a letter from a person in Office at Algiers which informs us that a British Ship of War arrived there with the Consul for Tripoli on board and has compounded matters with the Dey nearly on his own terms: in the present situation of their affairs with France they could not do otherwise, for if Nelson had proceeded to Bombard Algiers as he intended he would have given the Toulon fleet an opportunity to have escaped him, besides Great Britain would have lost the benefit of supplies for her Navy & garrisons which is of great consequence, it ought likewise to be observ’d that Algiers having captured a number of Maltese under the British Flag their detention for any lenght [sic] of time would render their Countrymen disaffected to the British which would even endanger the loss of that important Garrison.
“I am of opinion that the British will temporize with that Regency until a general peace takes place but if any confidence can be placed in their own assertions they will then take ample satisfaction for the many insults they have lately receiv’d; all classes of that nation are amazingly exasperated against the Algerines, the Officers of the Navy especially. I have inform’d you by the brig Telemachus of the situation of the Squadron & as I have not heard from Comodore Preble since I presume he is off Tripoli with six gun boats & two bombards which I am in hopes will enable him to conclude an honorable peace.
“On receipt of yours of the 26th. of December I made every effort in my power to procure a passage home immediately, but without effect; it is now too late, I am consequently subjected to considerable expence & a winters passage, which however disagreeable shall not prevent me from presenting myself at the seat of government in December or January: while I remain here it would give me pleasure to render the public every service in my power.”
